DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A, corresponding to claim 1, 3, 5, 8, and 9, in the reply filed on 1/26/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Nishiyama et al., US 2003/0151140.
Regarding claim 1, Nishiyama (figure 22C) teaches an electric module comprising:
a first member 1 in which a plurality of first electrodes 2 are arranged on a first face,

first resin 17 for adhering the first face with the second, and
a bonding portion 6/11 for electrically connecting each of the first electrodes 2 and each of the second electrodes 14, 
wherein the bonding portion 6/11 is formed of an electroless plating membrane (paragraphs 0061, 0125), and the first resin 17 is arranged around the bonding portion 6/11.
With respect to claim 3, Nishiyama (figure 22C) teaches the first member 1 and the second member 12 are parallel plate-like elements, and a through hole (space filled by 18) in which the bonding portion 6/11 is arranged, both end faces of the through hole being open, is provided in the first resin 17.
As to claim 5, Nishiyama (figure 22C) teaches second resin (paragraph 0137 teaches an activity resin) filling the through hole (space filled by 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al., US 2003/0151140.
In re claim 8, though Nishiyama fails to teach the first member is an image pickup device having a light receiving portion on a light receiving face facing the first face, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the invention of Nishiyama in an image pickup device because the use of connecting electrodes of a device is conventionally known and used in any device. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Every semiconductor device electrically connects electrodes between two devices or components, and the type of connection in Nishiyama would be useful any device, including an image pickup device.

Claim Rejections - 35 USC § 102/103
Claim(s) 9 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by, or alternatively, is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al., US 2003/0151140.
Concerning claim 9, Nishiyama (figure 22C) teaches an endoscope comprising an electric module, the electric module including:
a first member 1 in which a plurality of first electrodes 2 are arranged on a first face,
a second member 12 in which a plurality of second electrodes 14 are arranged on a second face facing the first face,
first resin 17 for adhering the first face with the second face, and 
a bonding portion 6/11 for electrically connecting each of the first electrodes 2 and each of the second electrodes 14,
wherein the bonding portion 6/11 is formed of an electroless plating membrane (paragraphs 0061, 0125), and the first resin 17 is arranged around the bonding portion 6/11.
This claim is rejected under 35 U.S.C. 102a1 based upon not giving the preamble term “endoscope” any patentable weight since it is in the preamble and therefore not limiting the claim.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited prior art could be used to reject at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/23/21